DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 7/28/2022. As directed by the amendment, claim 13 was amended, and no claims were cancelled nor added. Thus, claims 1-13 are presently pending in this application
Claims 1-13 are allowed based on the examiner’s amendment below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Peter Firey on 8/12/2022. 

The application has been amended as follows:

In Claim 13, line 4, the term “eject ionizable liquid” has been changed to --eject the ionizable liquid--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Weaver (2008/0271732) and Roos (2014/0367478) do not specifically disclose the claimed apparatus as presented in the claims 1-13. 
In regard to claim 1, Weaver discloses an aerosol generating system (system 44, in fig. 1/6 with embodiment fig. 23, paragraph 0043) comprising a housing defining an airflow outlet (see housing 46/48 forming outlet at 40, fig. 6); a liquid aerosol-forming substrate (liquid that goes into 90, fig. 6, paragraph 0048, see paragraphs 0071-0072); an aerosol generator (98, fig. 6, paragraphs 0073 and 0071) configured to generate an aerosol from the liquid aerosol-forming substrate (see full disclosure and paragraph 0053 for size of droplets); an electrode (see electrode 246, fig. 23, paragraph 0091) disposed between the aerosol generator and the outlet, but fails to disclose a perforated plate disposed between the aerosol generator and the airflow outlet, the perforated plate defining a plurality of apertures extending through the perforated plate; and an electrode disposed between the aerosol generator and the perforated plate, wherein the perforated plate is electrically conductive; and wherein the aerosol-generating system is configured to generate an electric potential difference between the electrode and the perforated plate. 
Roos discloses an electrostatic sprayer comprising a housing defining an airflow outlet (see housing 3 comprising outlet where 6 is located, fig. 1), a liquid aerosol-forming substrate (liquid L, see fig. 1, paragraph 0088), an electrode (8) and a mesh (see paragraph 0069, Roos discloses that the counter electrode 6 can be a mesh), but fails to disclose an aerosol generator configured to generate an aerosol from the liquid aerosol-forming substrate, a perforated plate disposed between the aerosol generator and the airflow outlet, the perforated plate defining a plurality of apertures extending through the perforated plate; and an electrode disposed between the aerosol generator and the perforated plate, wherein the perforated plate is electrically conductive; and wherein the aerosol-generating system is configured to generate an electric potential difference between the electrode and the perforated plate. 
In regard to claim 6, Weaver discloses an aerosol generating system (system 44, in fig. 1/6 with embodiment fig. 23, paragraph 0043) comprising a housing defining an airflow outlet (see housing 46/48 forming outlet at 40, fig. 6); a controller (see 60 and 62, figs. 3-4, paragraphs 0052 and 0054), a power supply (76, fig. 3, paragraph 0046), a liquid aerosol-forming substrate (liquid that goes into 90, fig. 6, paragraph 0048, see paragraphs 0071-0072); an aerosol generator (98, fig. 6, paragraphs 0073 and 0071) configured to generate an aerosol from the liquid aerosol-forming substrate (see full disclosure and paragraph 0053 for size of droplets); an electrode (see electrode 246, fig. 23, paragraph 0091) disposed between the aerosol generator and the outlet, but fails to disclose a perforated plate, the perforated plate defining a plurality of apertures extending through the perforated plate; and an aerosol charging circuit including a circuit ground, wherein the controller is configured to control a supply of electrical power from the power supply to the electrode to charge the electrode to a potential difference of between 0.5 kilovolts and 30 kilovolts with respect to the circuit ground.
Roos discloses an electrostatic sprayer comprising a housing defining an airflow outlet (see housing 3 comprising outlet where 6 is located, fig. 1), a liquid aerosol-forming substrate (liquid L, see fig. 1, paragraph 0088), an electrode (8) and a mesh (see paragraph 0069, Roos discloses that the counter electrode 6 can be a mesh), but fails to disclose an aerosol generator configured to generate an aerosol from the liquid aerosol-forming substrate, a perforated plate, the perforated plate defining a plurality of apertures extending through the perforated plate; and an aerosol charging circuit including a circuit ground, wherein the controller is configured to control a supply of electrical power from the power supply to the electrode to charge the electrode to a potential difference of between 0.5 kilovolts and 30 kilovolts with respect to the circuit ground.
	Therefore, to modify Weaver and Roos to arrive at the claimed invention would not have been obvious and would be based upon improper hindsight reasonings. 
Therefore, claims 1-13 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noakes (FI-84886) is cited to show an atomizer comprising a pair of electrodes and a liquid dispenser. 
Trees (2008/0308095) is cited to show a sprayer comprising electrodes for aerosolizing utilizing electric potential difference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785